         CASE 0:17-cv-05035-DSD-TNL Doc. 120 Filed 11/02/20 Page 1 of 1




                                                           U.S. Department of Justice
                                                                                                     REEHIVED
                                                                                                           BY MAII.
                                                           Federal Bureau of Prisons
                                                                                                      [,10lJ   02 2020
                                                          Federal Conectional Institu                 u.s. Dls'iHlu I        ut-,rt,!tx   I


Office of the Medical Unit Manager                       Sprinffield, Missouri 6580    I                             hrlNl




                                                            October 22"2020




Re: Marvin Spencer
DOB:02-03-1963
United States Marshal No. 18164-041

To Whom It Concerns,

Please be advised   Mr. Spencer is clnently incarcerated at the Federal Bureau of Prisons in Springfield,
Missouri. He was initially committed on September 23,2016. Since September 27,2020,Mr. Spencer
has been housed in Administrative Detention with little to no access to his legal documents/records. As
such, he has not been able to adequately respond to Court proceedings. In the event you need more
information regarding his current status, please contact me at your convince.

Sincerely,




Jennifer Besse
Unit Manaser




                                                                                                NOv 0 Lhtzg.
                                                                                                               \rE
                                                                                           u.s. otsrmei
                                                                                                          I:QuBT@
